Title: To James Madison from Richard O’Brien, [15 October] 1803
From: O’Brien, Richard
To: Madison, James


[15 October 1803]
Supposing you would think it best at present to Send or procure the 10 Guns 24 pounders & 10 ditto 18 pounders Carriages Ramers—Springes ladles &c. and 6. Thsd Shot and 30 Thsd. Bricks I should Suppose this Commission would be executed in London for 20 or 25 Thsd. $. and the dey to take these Guns for one years annuity as he sayes he will pay The Cost or Amount. This business Could thus be managed here by the Consul. That is if the Present dey should exist if not and The Guns to be forwarded the dey might insist on them as presents as this dey did on the Corsair took. This would take a time of 2 years or 18 months. As the dey has wrote on this business of The Guns but one letter—and its fate of arriveing Safe is uncertain. The Govt. might Say That They did or did not receive it and The new Consul might Say That The old Consul made no mention or representation on the business of The Guns to The Govt. of The UStates. Should your Ansr. be as I have presumed to Sketch it will be necessary That The consul Should be apprized Some months before hand in order That he Should Concert his Plans for his own Safety—and allso your gaurding our Citizens & their property from any Sudden Squall or Surprize—and allso to have a force ready and adequate to act in Case The dey Should Make war—therefore you Should at least write 3 different letters differing in words or stile and leave all Three to The Judgement of The consul which Should be The most proper to give the dey as an ansr. for it will be difficult to Say. That when you write Said letter you might consider one thing but had The same person to deliver Said letter & had The power to act he Perhaps would have given Them a different Ansr. Those Extra Events will finally Bring us into difficulties with all Barbary. We Should therefore directly build The 74 Gun Ships and 6 more large frigates. We shall have it to do at last if Some great Event of Europe does not Curb The pride avarice & System of Barbary. Respectfully Sir yr. Most Obt
OBrien
 

   
   RC and enclosures (DNA: RG 59, CD, Algiers, vol. 6); FC and enclosure (DLC: Preble Papers). Undated; conjectural date assigned here on the basis of Wagner’s docket. RC docketed by Wagner as received 6 Feb. 1804. For enclosures, see nn. 2 and 3.



   
   For the affair of the brig Hassan Bashaw, see O’Brien to the secretary of state, 23 Jan. to March 1799 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:290–95).



   
   O’Brien enclosed a letter from Mustafa Dey of Algiers to Jefferson, 14 Oct. 1803 (1 p.; in Arabic; docketed by Wagner), with a translation (1 p.; docketed by Jefferson; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:132), requesting the aforementioned brass guns.



   
   O’Brien enclosed a copy of a proposed answer to the dey (2 pp.), whom he characterized as “The Meditteranian Don Quixotte.” O’Brien’s draft letter peremptorily refused the dey’s request for brass guns and revived old quarrels, such as the dey’s illegal use of the George Washington in sending it to Constantinople. After a long litany of trespasses by the dey, O’Brien concluded that the U.S. “have too great a Regard to our Honor & dignity then to Condescend and acquise [sic] to all The unjust and Extra demands of your Highness.”


